United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1618
                                    ___________

Martha Chappell,                        *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
     v.                                 * District Court for the District of
                                        * Minnesota.
Mayo Clinic,                            *
                                        *    [UNPUBLISHED]
            Defendant - Appellee.       *
                                   ___________

                              Submitted: November 21, 1997
                                  Filed: December 2, 1997
                                   ___________

Before BOWMAN, MURPHY, Circuit Judges, and CONMY,1 District Judge.
                          ___________

PER CURIAM.

       Martha Chappell sued the Mayo Clinic for breach of its duty of care to keep its
premises in a reasonably safe condition. She alleged she suffered injury from a fall in
the clinic cafeteria when her shoe stuck on a sticky substance and appeals from the
summary judgment granted by the district court2 in favor of the Mayo Clinic. Based



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota, sitting by designation.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
on our review of the record, we affirm the judgment on the basis of the district court's
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-